DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NEIL KURT SALAZAR,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D20-1277

                              [October 1, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 2000000368CFAXMX.

  Neil Kurt Salazar, Malone, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.